Per Curiam.

After a trial in the United States District Court for the Southern District of New York, respondent was convicted of the Federal misdemeanor of unlawfully, willfully and knowingly failing to file individual income tax returns for the tax years 1951 and 1952 (U. S. Code, tit. 26, § 145, subd. [a], now U. S. Code, tit. 26, § 7203). He concedes that he failed to file Federal and State individual returns for the years 1944 through 1952, inclusive, except for State returns filed for the years 1946 and 1947.
Partnership- returns disclosing most of respondent’s taxable income were filed, and the evidence amply establishes that there was no intent permanently to avoid the payment of the taxes owed. The failure to file individual returns and to pay the taxes due resulted from acute economic and financial distress, at least for the early years involved. There, are mitigating circumstances, but respondent’s neglect constitutes professional misconduct (Matter of Edelbaum, 10 A D 2d 64, motion for leave to appeal denied 7 N Y 2d 712).
Accordingly, respondent should be suspended for a period of four months.
Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ., concur.
Respondent suspended for a period of four months.